ORDER
This case came before a hearing panel of this court for oral argument on May 18, 1993, pursuant to an order directing the plaintiff to appear and show cause why its appeal should not be denied and dismissed. In this case, the plaintiff, Liberty Disposal, Inc., appeals from a Superior Court order denying its motion for a temporary restraining order.
After reviewing the memoranda submitted by the parties, and after hearing the arguments of counsel, we are of the opinion that cause has not been shown.
We conclude that the trial justice did not err in finding that the defendant City of Cranston’s award of a contract for residential recycling services for its fiscal years 1992-93 and 1993-94 was neither arbitrary nor awarded in bad faith, nor a palpable abuse of its discretion. Absent such a finding, the judiciary will not interfere with the award of a public contract. Gilbane Bldg. Co. v. Board of Trustees of State Colleges, 107 R.I. 295, 267 A.2d 396 (1970).
Consequently, we uphold the rulings of the trial judge in denying a request for stay, in denying a preliminary injunction, and in denying a temporary restraining order of the award of the recycling contract to a competitor. Plaintiff’s appeal is denied and dismissed.
FAY, C.J., did not participate.